JAMAL SHUFLER, Respondent Below, Appellant,
v.
JUDY SHUFLER, Petitioner Below, Appellee.
No. 455, 2006.
Supreme Court of Delaware.
Submitted: April 4, 2007.
Decided: May 8, 2007.
Before STEELE, Chief Justice, HOLLAND and BEGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 8th day of May 2007, the Court having considered this matter, has determined that it is manifest on the face that the appeal is without merit because: to the extent the issues raised on appeal are factual, the record evidence supports the trial judge's factual findings; to the extent the errors alleged on appeal are attributed to an abuse of discretion, the record does not support those assertions; and to the extent that the issues raised on appeal are legal, they are controlled by settled Delaware law, which was properly applied. Therefore, this Court has concluded that the final judgment of the Family Court should be affirmed on the basis of and for the reasons assigned by the Family Court in its decisions dated: June 1, 2006; July 26, 2006; November 2, 2006 and December 4, 2006.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family Court be, and the same hereby is, AFFIRMED.